DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, the prior art combination of “Contextualizing Water Use in Residential Settings: A Survey of Non-Intrusive Techniques and Approaches” by Carboni et al. (hereinafter ‘Carboni’) in view of “Event Detection from Time Series Data” by Guralnik et al. (hereinafter ‘Guralnik’) 
a system for detecting utility usage and distinguishing between utility fixtures within a facility, the system comprising: at least one utility sensor secured to a utility supply line of a facility, (See Carboni Abstract, Carboni teaches a system for measuring water flow based on sensors attached to pipes)
detect discrete utility usage events within the vector form utilizing an event detection algorithm; (See Carboni Section 4.1, Carboni teaches water flow event detection.)
cluster discrete utility usage events to generate labels for detected utility usage events; and train one or more machine-learning classifier algorithms based at least in part on clustered discrete utility usage events to classify utility usage events by a plurality of fixtures. (See Carboni Section 4.1.1 and 4.4, Carboni teaches clustering events and classifying events based on water flow.)
Guralnik teaches wherein the at least one utility sensor is configured to generate time-series data based at least in part on detected utility usage;  and an analytic computing entity in network communication with the at least one utility sensor, wherein the analytic computing entity comprises one or more memory storage areas and one or more processors collectively configured to: (See Guralnik Abstract, Guralnik teaches event detection from time series data.)
However, Carboni and Guralnik do not teach or suggest “transform at least a portion of the time-series data generated by the at least one utility sensor into converted data in a frequency domain; compress the converted data into vector form via a neural network compression algorithm.” It is for these reasons claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665